Citation Nr: 0910283	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for polysubstance 
abuse, to include as secondary to the Veteran's service-
connected post-traumatic stress disorder (PTSD).

2.  Service connection for polysubstance abuse, to include as 
secondary to the Veteran's service-connected PTSD.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In May 2008 the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the St. Louis, 
Missouri RO.  A transcript of the hearing testimony is in the 
claims file.

The issue of service connection for polysubstance abuse, to 
include as secondary to PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1977 rating decision denied a claim for service 
connection for heroin abuse.

2.  Evidence received since the March 1977 rating decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for polysubstance abuse, 
to include as secondary to PTSD.






CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for polysubstance abuse, to 
include as secondary to PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The Veteran's claim for entitlement to service connection for 
heroin abuse was last denied by the St. Louis, Missouri RO in 
a March 1977 rating decision.  The RO notified the veteran of 
this decision by letter dated March 8, 1977, but he did not 
file a timely appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (2002) (a notice of disagreement (NOD) 
shall be filed with the agency of original jurisdiction (AOJ) 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the AOJ 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a) (2008).

As amended, 38 U.S.C.A. § 1131 (West 2002) provides that 'no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.'  In the absence of competent evidence showing that 
the veteran's polysubstance abuse is secondary to a service-
connected disease or disability it is deemed to be the result 
of his own willful misconduct.  See 38 U.S.C.A. § 1131 (West 
2002).  Accordingly, the veteran has to show that his 
substance abuse is secondary to a service-connected 
disability, as direct service connection for polysubstance 
abuse cannot be granted.  38 C.F.R. § 3.301(C)(3); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In September 2006, the Veteran submitted a request to reopen 
a claim for service connection for drug abuse secondary to 
PTSD.

The evidence of record prior to the March 1977 rating 
decision included the Veteran's service treatment records, VA 
treatment records and statements from the Veteran.  The March 
1977 rating decision denied the Veteran's claim because the 
disability was the result of the Veteran's own willful 
misconduct.  

At the time of the March 1977 rating decision, the Veteran 
had not been diagnosed with PTSD.  An April 2000 VA treatment 
record, however, contains a diagnosis of PTSD and he has been 
treated for the disability since then.  The Board notes the 
Veteran has been service-connected for PTSD since December 
1999.  The diagnosis of PTSD is consistent with the Veteran's 
newly raised contentions of polysubstance abuse secondary to 
his service-connected PTSD.  See Robinson v. Mansfield, 21 
Vet. App. 545 (2008).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The April 2000 VA treatment record was not included in the 
claims file prior to the March 1977 rating decision, tends to 
establish a diagnosis of PTSD and raises a reasonable 
possibility of substantiating the Veteran's current claim for 
service connection for polysubstance abuse, secondary to 
PTSD.  Since this newly received evidence explains a possible 
nexus to service, which was not shown by the evidence prior 
to March 1977, this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  It 
also raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for polysubstance 
abuse as secondary to the Veteran's service-connected PTSD.  
Therefore, this evidence is both new and material, and the 
veteran's claim for entitlement to service connection for 
polysubstance abuse, to include as secondary to the Veteran's 
service-connected PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for polysubstance abuse, to include as 
secondary to PTSD is reopened.  


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service connection may be granted if the evidence shows that 
a service-connected disability is the cause of another, 
nonservice-connected disability (secondary service 
connection).  38 C.F.R. § 3.310.  A review of the file 
reveals that the veteran has not received notice of the 
elements necessary to substantiate a secondary service 
connection claim.  The pre-adjudicatory notices and 
adjudicatory actions do not contain adequate information on 
what the evidence must show to establish secondary service 
connection under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  This notice should include 
information on what the evidence must show 
to establish secondary service connection 
under 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

2.  Readjudicate the claim based on the 
whole record.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


